DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20210026340 A1) in view of Gronsbell (US 20200234515 A1) in further view of Rourke (US 20170018067 A1)
Regarding claim 1, Fujita teaches A computer device for validating the installation of a part in a device ([0002] The present invention relates to a support apparatus for installing a module group included in a control system for an industrial machine), the computer device comprising at least one memory in communication with at least one processor ([0022] The installation support apparatus 1 includes a control part 10 and a storage part 20.), wherein the at least one processor is also in communication with a camera and a display device ([0020] The installation support apparatus 1 and the image projection apparatus 2 are communicably connected to each other, and the image projection apparatus 2 transmits the camera image captured by a camera 21 to the installation support apparatus 1, and receives a projection image from the installation support apparatus 1 and projects the image onto a display 22), the at least one processor programmed to: 
receive, via the camera, a second image of a part identifier for the part to be installed into the device; ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
receive, via the camera, a third image of a serial identifier of the part to be installed into the device; ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
compare, the part identifier, and the serial identifier to validate the part; ([0048] In step S13, the correct/incorrect determination part 17 determines whether or not the production numbers acquired in step S11 match the production numbers according to the connection order included in the design information acquired in step S12. In the case where the determination is YES, the processing proceeds to step S14. In the case where the determination is NO, the process proceeds to step S16)
receive, via the camera, a fourth image of the part after installation; ([0049] In step S14, the projection information processing part 14 acquires the position information (position, size, direction, etc.) of the module in the camera image. In step S15, the projection information processing part 14 generates the projection image including the symbol information such as of terminals relevant to the wiring of the module, correspondingly to the position information of the module, allowing the image projection apparatus 2 to project the generated image.)
Fujita does not expressly disclose but Gronsbell discloses receive, via the camera, a first image of a device identifier for the device; the device identifier ([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Fujita does not expressly disclose but Rourke discloses determine whether the part was properly installed based on the fourth image; ([0035] At step S112, the controller 60 next evaluates the gaging measurements of the target feature(s) from step S110 against a corresponding calibrated standard. For instance, the controller 60 can determine whether or not two surfaces that should be parallel to each other in a correctly installed example are in fact parallel to each other. Or, a linear distance between a surface of the installed component 20 can be compared to a fixed surface of a reference portion of the assembly 10 or to another surface of the installed component 20. The method 100 proceeds to step S114 if the target feature does not conform to the calibrated standard, and to step S116 in the alternative if the target feature does conform to the calibrated standard.)
if the determination is that the part was not properly installed, instruct the display device to display a notification that the part was improperly installed; and ([0036] Step S114 may entail executing a first control action. For example, the controller 60 may activate or display the third indicator S3 in red or with another suitable color or quality providing a displayed status symbol. The controller 60 may also output a failing test result (FR) as part of the output signals (arrow 19 of FIG. 19) to an offline server or database management system (not shown) recording the inspection result, or may prompt the operator 11 to repeat the inspection.)
if the determination is that the part was properly installed, store installation information.  ([0037] Step S116 may entail executing a second control action. For example, the controller 60 may activate or display the third indicator S3 in green or with another suitable color or descriptive quality to thereby display a corresponding status symbol. The controller 60 may also output a passing test result (PR) to an offline server (not shown) recording the result, or may prompt the operator 11 to repeat the inspection.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 2, Fujita teaches The computer device in accordance with Claim 1, the part identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit), the serial identifier, ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
Fujita does not expressly disclose but Gronsbell discloses the device identifier, ([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Fujita does not expressly disclose but Rourke discloses wherein the installation information includes and the fourth image ([0035] At step S112, the controller 60 next evaluates the gaging measurements of the target feature(s) from step S110 against a corresponding calibrated standard. For instance, the controller 60 can determine whether or not two surfaces that should be parallel to each other in a correctly installed example are in fact parallel to each other. Or, a linear distance between a surface of the installed component 20 can be compared to a fixed surface of a reference portion of the assembly 10 or to another surface of the installed component 20. The method 100 proceeds to step S114 if the target feature does not conform to the calibrated standard, and to step S116 in the alternative if the target feature does conform to the calibrated standard.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 3, Fujita does not expressly disclose but Rourke discloses The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to instruct the display device to display a notification that the part was properly installed, wherein the notification is displayed over the fourth image.  ([0037] Step S116 may entail executing a second control action. For example, the controller 60 may activate or display the third indicator S3 in green or with another suitable color or descriptive quality to thereby display a corresponding status symbol. The controller 60 may also output a passing test result (PR) to an offline server (not shown) recording the result, or may prompt the operator 11 to repeat the inspection.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 4, Fujita does not expressly disclose but Rourke discloses The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to transmit the installation information to a warranty provider computer device.  ([0037] Step S116 may entail executing a second control action. For example, the controller 60 may activate or display the third indicator S3 in green or with another suitable color or descriptive quality to thereby display a corresponding status symbol. The controller 60 may also output a passing test result (PR) to an offline server (not shown) recording the result, or may prompt the operator 11 to repeat the inspection.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 5, Fujita teaches The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to: 
identify the part associated with the part identifier based on the second image.  ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
Fujita does not expressly disclose but Gronsbell discloses identify the device associated with the device identifier based on the first image; and ([0257] FIG. 28 shows a vehicle extended protection plan for a Honda Accord. In such an example, the user interface may include information relating to the policy information (e.g., policy number, policy holder, vehicle identification information, terms and scope of protection plan, methods of filing a claim, etc.).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Regarding claim 6, Fujita teaches The computer device in accordance with Claim 1, the part identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit) and the serial identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
Fujita does not expressly disclose but Gronsbell discloses wherein the at least one processor is further programmed to transmit the device identifier ([0291] Block 3400 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for receiving vehicle data from an on-board vehicle computing system on a first vehicle. In various embodiments, the vehicle data may include information relating to the identity of the vehicle. For example, the vehicle data may include a unique vehicle identifier, a make, a model, and/or the like. In various embodiments, the identity of the vehicle may be determined by the vehicle data), to a repair facility computer device ([0293] Referring now to Block 3410 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for generating a vehicle diagnostic data object based on the vehicle data. In some embodiments, the vehicle diagnostic data object includes one or more maintenance actions associated with the first vehicle), wherein the repair facility computer device validates the device identifier and provides a notification of validation to the computer device.([0300] Referring now to Block 3430 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for causing rendering of a graphical user interface. In various embodiments, the apparatus 200 may provide a given subscriber device 10 with the one or more renderable data objects to be rendered by the subscriber device 10)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Regarding claim 7, Fujita does not expressly disclose but Rourke discloses The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to: 
receive, via the camera, an image of a location for the installation; and ([0004] An example method for inspecting an installed component includes orienting a digital camera of the handheld inspection device with respect to a selected location of the installed component)
instruct the display device to display the image of the location for the installation along with instructions for installing the part.  ([0004] Once acquired, the installed component is automatically identified via a controller via execution of machine-readable gaging instructions)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 8, Fujita does not expressly disclose but Rourke discloses The computer device in accordance with Claim 7, wherein the instructions further include an overlay image of a properly installed part over the installation location. ([0004] The method further includes projecting onto the display screen a set of virtual acquisition guidance lines for the selected location, with the acquisition guidance lines corresponding to a predetermined orientation and size of a correctly installed component for the selected location.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 9, Fujita teaches The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to: 
if the device identifier is validated, instruct the display device to display instructions to capture the second image.  ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
Fujita does not expressly disclose but Gronsbell discloses validate the device identifier based on the first image; ([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
if the device identifier is not validated, instruct the display device to display instructions to recapture the first image; and ([0236] Alternatively, an error message instructing a redo of the scan may be provided if the scan is unsuccessful. In various embodiments, the scanning technology and methodology shown and described with respect to FIGS. 11A-12B may be employed in any data collection situation described herein and is not limited to the specific example shown.)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Regarding claim 10, Fujita teaches The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to: 
validate the part identifier based on the second image; ([0048] In step S13, the correct/incorrect determination part 17 determines whether or not the production numbers acquired in step S11 match the production numbers according to the connection order included in the design information acquired in step S12. In the case where the determination is YES, the processing proceeds to step S14. In the case where the determination is NO, the process proceeds to step S16)
if the device identifier is validated, display instructions to capture the third image.  ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
Fujita does not expressly disclose but Gronsbell discloses if the device identifier is not validated, display instructions to recapture the second image; and ([0236] Alternatively, an error message instructing a redo of the scan may be provided if the scan is unsuccessful. In various embodiments, the scanning technology and methodology shown and described with respect to FIGS. 11A-12B may be employed in any data collection situation described herein and is not limited to the specific example shown.)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Regarding claim 11, Fujita teaches The computer device in accordance with Claim 1, wherein the at least one processor is further programmed to: 
receive, from the camera, a fifth image a work identifier for installation of the part in the device; and ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also the arrangement order indicating the position counted from the I/F unit, the serial number (production number), and the like, and collating these types of information and the identification information stored in the storage part 20.)
validate the work identifier based on the fifth image.  ([0048] In step S13, the correct/incorrect determination part 17 determines whether or not the production numbers acquired in step S11 match the production numbers according to the connection order included in the design information acquired in step S12. In the case where the determination is YES, the processing proceeds to step S14. In the case where the determination is NO, the process proceeds to step S16)
Regarding claim 12, Fujita teaches A computer-implemented method for validating the installation of a part in a device ([0002] The present invention relates to a support apparatus for installing a module group included in a control system for an industrial machine), the method implemented by a computer device comprising at least one memory in communication with at least one processor ([0022] The installation support apparatus 1 includes a control part 10 and a storage part 20.), wherein the at least one processor is also in communication with a camera and a display device, the method comprising: ([0020] The installation support apparatus 1 and the image projection apparatus 2 are communicably connected to each other, and the image projection apparatus 2 transmits the camera image captured by a camera 21 to the installation support apparatus 1, and receives a projection image from the installation support apparatus 1 and projects the image onto a display 22)
receiving, via the camera, a second image of a part identifier for the part to be installed into the device; ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
receiving, via the camera, a third image of a serial identifier of the part to be installed into the device; ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
comparing the part identifier, and the serial identifier to validate the part; ([0048] In step S13, the correct/incorrect determination part 17 determines whether or not the production numbers acquired in step S11 match the production numbers according to the connection order included in the design information acquired in step S12. In the case where the determination is YES, the processing proceeds to step S14. In the case where the determination is NO, the process proceeds to step S16)
receiving, via the camera, a fourth image of the part after installation; ([0049] In step S14, the projection information processing part 14 acquires the position information (position, size, direction, etc.) of the module in the camera image. In step S15, the projection information processing part 14 generates the projection image including the symbol information such as of terminals relevant to the wiring of the module, correspondingly to the position information of the module, allowing the image projection apparatus 2 to project the generated image.)
Fujita does not expressly disclose but Gronsbell discloses receiving, via the camera, a first image of a device identifier for the device; the device identifier ([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Fujita does not expressly disclose but Rourke discloses determining whether the part was properly installed based on the fourth image; ([0035] At step S112, the controller 60 next evaluates the gaging measurements of the target feature(s) from step S110 against a corresponding calibrated standard. For instance, the controller 60 can determine whether or not two surfaces that should be parallel to each other in a correctly installed example are in fact parallel to each other. Or, a linear distance between a surface of the installed component 20 can be compared to a fixed surface of a reference portion of the assembly 10 or to another surface of the installed component 20. The method 100 proceeds to step S114 if the target feature does not conform to the calibrated standard, and to step S116 in the alternative if the target feature does conform to the calibrated standard.)
if the determination is that the part was not properly installed, instructing the display device to display a notification that the part was improperly installed; and ([0036] Step S114 may entail executing a first control action. For example, the controller 60 may activate or display the third indicator S3 in red or with another suitable color or quality providing a displayed status symbol. The controller 60 may also output a failing test result (FR) as part of the output signals (arrow 19 of FIG. 19) to an offline server or database management system (not shown) recording the inspection result, or may prompt the operator 11 to repeat the inspection.)
if the determination is that the part was properly installed, storing installation information.  ([0037] Step S116 may entail executing a second control action. For example, the controller 60 may activate or display the third indicator S3 in green or with another suitable color or descriptive quality to thereby display a corresponding status symbol. The controller 60 may also output a passing test result (PR) to an offline server (not shown) recording the result, or may prompt the operator 11 to repeat the inspection.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 13, Fujita teaches The method in accordance with Claim 12, the part identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit), the serial identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
Fujita does not expressly disclose but Gronsbell discloses the device identifier([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Fujita does not expressly disclose but Rourke discloses wherein the installation information includes and the fourth image ([0035] At step S112, the controller 60 next evaluates the gaging measurements of the target feature(s) from step S110 against a corresponding calibrated standard. For instance, the controller 60 can determine whether or not two surfaces that should be parallel to each other in a correctly installed example are in fact parallel to each other. Or, a linear distance between a surface of the installed component 20 can be compared to a fixed surface of a reference portion of the assembly 10 or to another surface of the installed component 20. The method 100 proceeds to step S114 if the target feature does not conform to the calibrated standard, and to step S116 in the alternative if the target feature does conform to the calibrated standard.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 14, Fujita teaches The method in accordance with Claim 12 further comprising: 
identifying the part associated with the part identifier based on the second image.   ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
Fujita does not expressly disclose but Gronsbell discloses identifying the device associated with the device identifier based on the first image; and ([0257] FIG. 28 shows a vehicle extended protection plan for a Honda Accord. In such an example, the user interface may include information relating to the policy information (e.g., policy number, policy holder, vehicle identification information, terms and scope of protection plan, methods of filing a claim, etc.).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Regarding claim 15, Fujita teaches The method in accordance with Claim 12 further comprising, the part identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit), and the serial identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
Fujita does not expressly disclose but Gronsbell discloses transmitting the device identifier([0291] Block 3400 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for receiving vehicle data from an on-board vehicle computing system on a first vehicle. In various embodiments, the vehicle data may include information relating to the identity of the vehicle. For example, the vehicle data may include a unique vehicle identifier, a make, a model, and/or the like. In various embodiments, the identity of the vehicle may be determined by the vehicle data) to a repair facility computer device ([0293] Referring now to Block 3410 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for generating a vehicle diagnostic data object based on the vehicle data. In some embodiments, the vehicle diagnostic data object includes one or more maintenance actions associated with the first vehicle), wherein the repair facility computer device validates the device identifier and provides a notification of validation to the computer device.  .([0300] Referring now to Block 3430 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for causing rendering of a graphical user interface. In various embodiments, the apparatus 200 may provide a given subscriber device 10 with the one or more renderable data objects to be rendered by the subscriber device 10)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Regarding claim 16, Fujita teaches A system for validating the installation of a part in a device, the system comprising: ([0002] The present invention relates to a support apparatus for installing a module group included in a control system for an industrial machine)
at least one memory; ([0022] The installation support apparatus 1 includes a control part 10 and a storage part 20.)
a camera; (Fig. 1 camera 21)
a display device; and (Fig. 1 display 22)
at least one processor in communication with the at least one memory, the camera, and the display device, the at least one processor programmed to: ([0022] The installation support apparatus 1 includes a control part 10 and a storage part 20. [0020] The installation support apparatus 1 and the image projection apparatus 2 are communicably connected to each other, and the image projection apparatus 2 transmits the camera image captured by a camera 21 to the installation support apparatus 1, and receives a projection image from the installation support apparatus 1 and projects the image onto a display 22)
receive, via the camera, a second image of a part identifier for the part to be installed into the device; ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
receive, via the camera, a third image of a serial identifier of the part to be installed into the device; ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number))
compare the part identifier, and the serial identifier to validate the part; ([0048] In step S13, the correct/incorrect determination part 17 determines whether or not the production numbers acquired in step S11 match the production numbers according to the connection order included in the design information acquired in step S12. In the case where the determination is YES, the processing proceeds to step S14. In the case where the determination is NO, the process proceeds to step S16)
receive, via the camera, a fourth image of the part after installation; ([0049] In step S14, the projection information processing part 14 acquires the position information (position, size, direction, etc.) of the module in the camera image. In step S15, the projection information processing part 14 generates the projection image including the symbol information such as of terminals relevant to the wiring of the module, correspondingly to the position information of the module, allowing the image projection apparatus 2 to project the generated image.)
Fujita does not expressly disclose but Gronsbell discloses receive, via the camera, a first image of a device identifier for the device; the device identifier, ([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Fujita does not expressly disclose but Rourke discloses determine whether the part was properly installed based on the fourth image; ([0035] At step S112, the controller 60 next evaluates the gaging measurements of the target feature(s) from step S110 against a corresponding calibrated standard. For instance, the controller 60 can determine whether or not two surfaces that should be parallel to each other in a correctly installed example are in fact parallel to each other. Or, a linear distance between a surface of the installed component 20 can be compared to a fixed surface of a reference portion of the assembly 10 or to another surface of the installed component 20. The method 100 proceeds to step S114 if the target feature does not conform to the calibrated standard, and to step S116 in the alternative if the target feature does conform to the calibrated standard.)
if the determination is that the part was not properly installed, instruct the display device to display a notification that the part was improperly installed; and ([0036] Step S114 may entail executing a first control action. For example, the controller 60 may activate or display the third indicator S3 in red or with another suitable color or quality providing a displayed status symbol. The controller 60 may also output a failing test result (FR) as part of the output signals (arrow 19 of FIG. 19) to an offline server or database management system (not shown) recording the inspection result, or may prompt the operator 11 to repeat the inspection.)
if the determination is that the part was properly installed, store installation information.  ([0037] Step S116 may entail executing a second control action. For example, the controller 60 may activate or display the third indicator S3 in green or with another suitable color or descriptive quality to thereby display a corresponding status symbol. The controller 60 may also output a passing test result (PR) to an offline server (not shown) recording the result, or may prompt the operator 11 to repeat the inspection.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 17, Fujita does not expressly disclose but Rourke discloses The system in accordance with Claim 16, wherein the at least one processor is further programmed to instruct the display device to display a notification that the part was properly installed, wherein the notification is displayed over the fourth image.  ([0037] Step S116 may entail executing a second control action. For example, the controller 60 may activate or display the third indicator S3 in green or with another suitable color or descriptive quality to thereby display a corresponding status symbol. The controller 60 may also output a passing test result (PR) to an offline server (not shown) recording the result, or may prompt the operator 11 to repeat the inspection.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 18, Fujita teaches The system in accordance with Claim 16, the part identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit), the serial identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number)).  
Fujita does not expressly disclose but Gronsbell discloses the device identifier([0263] As shown in the operations of Block 3030 of FIG. 30, in some embodiments, an apparatus 200 includes means, such as the processor 240, communication circuitry 280, or the like, for transmitting a request for a manual input of the vehicle identification data object (e.g., manual input of VIN by a user, scan of the VIN or other identifier via camera, push message prompted by the user to transmit the vehicle identifier, or the like).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera.
Fujita does not expressly disclose but Rourke discloses wherein the installation information includes and the fourth image([0035] At step S112, the controller 60 next evaluates the gaging measurements of the target feature(s) from step S110 against a corresponding calibrated standard. For instance, the controller 60 can determine whether or not two surfaces that should be parallel to each other in a correctly installed example are in fact parallel to each other. Or, a linear distance between a surface of the installed component 20 can be compared to a fixed surface of a reference portion of the assembly 10 or to another surface of the installed component 20. The method 100 proceeds to step S114 if the target feature does not conform to the calibrated standard, and to step S116 in the alternative if the target feature does conform to the calibrated standard.)
Therefore, from these teachings of Rourke and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Rourke to the system of Fujita since doing so would enhance the system by accurately detecting and verifying component connections on a consistent basis across multiple work shifts or between different operators performing the same assembly task.
Regarding claim 19, Fujita teaches The system in accordance with Claim 16, wherein the at least one processor is further programmed to: 
identify the part associated with the part identifier based on the second image.   ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit)
Fujita does not expressly disclose but Gronsbell discloses identify the device associated with the device identifier based on the first image; and ([0257] FIG. 28 shows a vehicle extended protection plan for a Honda Accord. In such an example, the user interface may include information relating to the policy information (e.g., policy number, policy holder, vehicle identification information, terms and scope of protection plan, methods of filing a claim, etc.).)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Regarding claim 20, Fujita teaches The system in accordance with Claim 16, the part identifier ([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module,  but also the arrangement order indicating the position counted from the I/F unit), and the serial identifier([0026] the design information acquisition part 13 specifies the module to be processed, by acquiring, from the camera image, not only the entire and detailed shapes of the module, but also…the serial number (production number)) 
Fujita does not expressly disclose but Gronsbell discloses wherein the at least one processor is further programmed to transmit the device identifier([0291] Block 3400 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for receiving vehicle data from an on-board vehicle computing system on a first vehicle. In various embodiments, the vehicle data may include information relating to the identity of the vehicle. For example, the vehicle data may include a unique vehicle identifier, a make, a model, and/or the like. In various embodiments, the identity of the vehicle may be determined by the vehicle data) to a repair facility computer device ([0293] Referring now to Block 3410 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for generating a vehicle diagnostic data object based on the vehicle data. In some embodiments, the vehicle diagnostic data object includes one or more maintenance actions associated with the first vehicle), wherein the repair facility computer device validates the device identifier and provides a notification of validation to the computer device. ([0300] Referring now to Block 3430 of FIG. 34, the apparatus 200 includes means, such as the processor 240, the communication interface 280, or the like, for causing rendering of a graphical user interface. In various embodiments, the apparatus 200 may provide a given subscriber device 10 with the one or more renderable data objects to be rendered by the subscriber device 10)
Therefore, from these teachings of Gronsbell and Fujita, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Gronsbell to the system of Fujita since doing so would enhance the system by scanning the VIN or other identifier via a camera
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664